Citation Nr: 1456117	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-11 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major depression associated with incomplete paralysis of the sciatic nerve affecting the right and left lower extremities.

2.  Entitlement to a rating in excess of 10 percent for incomplete paralysis of the sciatic nerve affecting the right lower extremity.  

3.  Entitlement to a rating in excess of 10 percent for incomplete paralysis of the sciatic nerve affecting the left lower extremity.  

4.  Entitlement to a temporary total evaluation based on hospital treatment in excess of 21 days.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1967 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

On his substantive appeal, the Veteran requested a Travel Board hearing.  The Veteran did not appear at his June 2013 Travel Board hearing or provide good cause.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's appeal.

The evidence of record indicates that the Veteran received inpatient VA treatment from December 9, 2011 to March 31, 2011.  Although a discharge summary is of record, VA treatment records for this period have not been associated with the claims file.  Accordingly, a remand is required to obtain and associate all outstanding VA treatment records with the claims file.

Additionally, in the his September 2014 Appellate Brief, the Veteran's representative noted that VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The representative then requested a remand if the Board was unable to grant the requested increased rating claims.  Construing this statement in the light most favorable to the Veteran, the Board finds the representative's statement to be an assertion of worsening.  On remand, new examinations are warranted to determine the current extent and severity of the Veteran's service connected major depression and incomplete paralysis of the sciatic nerve affecting his right and left lower extremities.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all outstanding VA treatment records, to include in-patient treatment records from December 9, 2010 to March 31, 2011, and all VA treatment records from April 2012 to present.   

2.  Thereafter, provide the Veteran a VA examination with an appropriate examiner to determine the nature and severity of his bilateral incomplete paralysis of the sciatic nerve.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All necessary tests must be conducted, and all clinical findings must be reported in detail.  The examiner should report all findings in accordance with VA rating criteria.

3.  Thereafter, provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his major depression.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail, including a Global Assessment of Functioning (GAF) score.

4.  Readjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

